 

 

Formn PM-9E

11/09

    

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: 06-01-15
TO: Captain of Police, Johnny SGRIGNUOLI

FR: Detective of Police, Shannon LEWANDQY

 
   
 

 

EXHIBIT

i 20

 
 

lIOD/FMLA

I am respectfully submitting this memo regarding the Medical Leave of Absence that I am forced
to take instead of being carried Injury on Duty from the Accident that occurred on January 19,
2015, while on duty.

In the meantime, while that investigation is still on going, almost five months later, I am
requesting Medical leave for June 8, 2015. I have four scheduled vacation days from June 9-12,
2015. Ihave Regular Off scheduled June 13-14, 2015. I have a scheduled Vacation on the 15",
2015, a Regular OFF on the 16*, 2015, a Holiday scheduled on the 17", 2015, and an Overtime
off on the 18* of June 2015.

I am requesting for Medical Leave from June 19th-21*, I have a regular off on June 22, 2015,
and I am further requesting Medical Leave for the dates of June 23" -26%*

June 27-28* 2015 are scheduled Regular Off.

I have surgery scheduled for June 26" 2015 for my left knee from two prior Injury on Duty
Workmans Comp Claims, which was re-injured during the accident. This will be the third
surgery on that knee. Additionally I also injured the same knee in claim 141838 on 06-24-2014.

I am still waiting on the status of my Workmans Comp claim File number 150092. I have

handed all of the required paperwork to Supervisors of Central Division, I have been sent to

PPD, and am kept unaware of the status. I have made several calls to PPD with no return calls or
emails.

I need to know if Workman's Comp is covering my knee surgery. The attached paperwork detail
the injury from the Doctors examination. In the event that it is not, I am requesting Medical

__Leave for June 29" -July 2.2015. I have a scheduled holiday on Tuly 3% 2018 Recnlor OFF _

scheduled July 4-5", 2015, Vacation from July6th-10", Regular off July 11-12%, 2015, Holiday ;
scheduled on the 13* of July.

I request Medical Leave if 1OD Workman's Comp is not completed on July14th. Vacation on
July 15-16, 2015, Regular Off on July 17", and Medical leave if Workman's Comp is still not
completed on July 18-19", 2015. Vacation from July 20-22. July 23" a Overtime Off is
scheduled. Regular Off is scheduled on July 24th. July 25-26" is a request for Medical

Leave/IOD, July 27" is a Regular off. eee ee = 1461
Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of 2 Document 86-20

 

 
pantalla :
I anticipate returning to work either as séon as I am healed from the surgery in June, at a
mitimum limited duty, but I anticipate full duty. I am aware that I have been transferred to
Too Jon TMyisions + Se se

=— So meee, ak ea eee TS ee

 
   
 

>

Det. Shannon Lewandowski

------1462

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 2 Document 86-20

 

 

 
